Citation Nr: 1423651	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, R.S., and G.L.



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1939 to February 1946.  He died in August 2008. The appellant is his widow.

This matter originally came before the Board on an appeal from an August 2009 rating decision.  In August 2011, the case was remanded by the Board for additional development.  In August 2012, the Board denied the appellant's claim; she appealed the Board's August 2012 decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand the parties agreed that the Board failed to ensure compliance with the evidentiary development required in accordance with its August 2011 remand order.  In April 2013, the Court granted the parties' motion; and the matter was remanded to the Board for actions consistent with the terms of the motion.

The appellant testified at a March 2011 Travel Board hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  In September 2013, the appellant testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion for remand, the parties agreed that in August 2011, the Board remanded the appellant's claim to have the National Personnel Records Center, the United States Air Force Center in Denver, Colorado, or any other appropriate agency verify the specific dates of the Veteran's active duty, active duty for training, and/or inactive duty training.  These agencies were to attempt to obtain any available treatment records associated with the Veteran's reserve service.  After verification of all periods of military service had been documented, the RO was to obtain a VA medical opinion as to whether the cause of the Veteran's death was etiologically related to his active service to include reports of malaria and multiple back injuries during combat service.  The joint motion noted that following the Board's remand, the record indicates that attempts were made by the agency to comply, to include contact with the United States Air Force Center and United States Air Reserve Personnel Center but that there was no indication from the record that VA received a reply from the Air Force Center nor did the record otherwise indicate that additional efforts were made to ascertain the existence of the records.  The parties agreed that the Board failed to ensure compliance with its August 2011 remand instructions because it was not clear what efforts were undertaken to ascertain the existence of records maintained at either Clark Air Force Base or Luke Air Force Base as identified by the appellant.  Thus, the case is remanded so that this additional development may be completed.

The Board notes that a September 2013 Memorandum from Luke Air Force Base regarding the status of Outpatient Medical Records for the Veteran indicates that records that were maintained at Luke Air Force Base were retired to the National Personnel Records Center on November 21, 2011.

In addition, the Board notes that there is a difference of opinion regarding etiology of the cause of the Veteran's death.  An October 2013 letter from Dr. Pettersson states, "[The Veteran] died from COPD and immediate effects of a stroke one month prior to his demise.  He also had prostate cancer.  He suffered from significant dementia.  He contracted malaria during his deployment in the Pacific.  He also had severe back injuries.  The chronic lung disease was most likely caused by or aggravated by his deployment in the Pacific."  A VA physician in September 2011, however, opined that chronic obstructive pulmonary disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician noted that although the Veteran's service medical records showed back problems and malaria in June 1968, there was no record of respiratory illness or symptoms suggesting chronic lung disease other than the Veteran smoked up to 1972.  The VA physician noted that there was no medical evidence to link the documented service problems to those leading to the cause of death.

As such, it is the Board's opinion that an additional medical opinion should be obtained regarding of the etiology of the cause of the Veteran's death.  In particular, the Board requests an additional medical opinion as to whether it is at least as likely as not that the Veteran chronic obstructive pulmonary disease was incurred or aggravated by the Veteran's active duty service.  
   
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC must contact the Defense Finance and Accounting Service and request that they verify the Veteran's service in June 1968, to specifically include a classification as to whether any service performed that month was active duty, active duty for training, or inactive duty for training.  The Defense Finance and Accounting Service must review the various pay accounts to determine the account from which the Veteran was paid for any service performed in June 1968.  If the AMC/RO cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond. 

2.  The Veteran's outpatient treatment records received by National Personnel Records Center from Luke Air Force Base on November 21, 2011 - accession number 342-11-2222 - must be obtained and associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The Veteran's outpatient treatment records from Clark Air Force Base in the Philippines for any treatment pertaining to lung disease and prostate cancer should be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  After the above has been completed, the Veteran's claims folder should be forwarded to a VA pulmonologist.  The pulmonologist is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The pulmonologist must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.  The pulmonologist must opine whether it is at least as likely as not (meaning likelihood of at least 50%) that the cause of the Veteran's death is in any way related to the his active duty service.  The pulmonologist is requested to address the medical opinions provided by Dr. Pettersson dated in October 2013 and the VA physician in September 2011.  A complete rationale for any opinions expressed must be provided. 

5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



